Brevard, J.
- It is true, dower is favored in law, and the act of limitations being in restraint of the common law, is to be construed strictly: but it is equally true that the act of limitations, in this state, plainly and certainly limits the right of action to recover the possession of lands,' to five years after the time when the right of the party accrued, descended or came; and declares that all claim to lands' shall be by action or suit at law, in the court of common pleas.
In the case of Elizabeth Lide vs. Edward Reynolds, decided in Columbia in 1802, it was determined, that the statute of limitations máy be a bar to dower. The late judge Wilds, then at the bar, was retained for one of the parties, and took considerable pains to investigate the subject; the result of his researches, was a settled opinion, that the plea was certainly good. Except Elowden 373, the English authorities are all in support of the position. 2 Co. 93. 10 Co. 49. 99. 3 Inst, 216. Sol 265, See particularly Dyer, 224 a. Dampert and uxor vs. Wright. Dyer refers to Mil. 4. Men 8. and says, such bar was pleaded, and held for a good *114piea* In Connecticut, however, it seems it has been otherwise adjudged. X Swift’s Sys. 256.
Colcock and Bay, Js. concurred.
Smith, J. dissented.